DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application’s priority under provisional US Applications 62/796,840, filing date 01/25/2019, and 62/796,873, filing date 01/25/2019, is acknowledged.

Response to Arguments
Applicant’s arguments, see Pg. 10, filed 02/18/2022, with respect to the objection to the specification have been fully considered and are persuasive. 
The amended abstract’s length has been reduced to less than 150 words. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pg. 10, filed 02/18/2022, with respect to the objection to claims 4, 12, and 20 have been fully considered and are persuasive. 
The amendments to the claims correct the previously-raised informalities. Accordingly, the objection to claims 4, 12, and 20 has been withdrawn. 
Applicant’s arguments, see Pg. 10, filed 02/18/2022, with respect to the 35 USC 112(b) rejection of claim 14 have been fully considered and are persuasive. 
The amendments to the claim correct the previously-raised antecedent basis issues. Accordingly, the 35 USC 112(b) rejection of claim 14 has been withdrawn. 
Applicant’s arguments, see Pgs. 10-13, filed 02/18/2022, with respect to the 35 USC 101 rejection of claims 1-20 have been fully considered and are partially persuasive.
Applicant first argues that the specification provides “sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement”. Specifically, Applicant refers to paragraph [0118] of the specification: “…re-use cached graph expansion data 1111A, 1111B, 1111N to expedite processing.” The Examiner is in agreement that one of ordinary skill in the art would recognize such a disclosure as an improvement to the computing technology described by the specification. 
Applicant second argues that the above specific improvements to computing technology are incorporated into the claim by referring to the following claimed limitations: “selecting, by the batch routing system and based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request, the first route worker executing at the batch routing system;” and “determining, by the first route worker, a first set of general routes for the first autonomous vehicle, the first set of general routes comprising a first general route from the first local route endpoint to a first trip endpoint and a second general route from the second local route endpoint to the first trip endpoint;” It is the opinion of the Examiner that such claim limitations do not incorporate the above specific improvements to computing technology into the claim; more specifically, the above limitations make no reference to the re-use of cached graph expansion data which results in the disclosed expedited processing. As such, the claim does not recite additional elements that integrate the judicial exception into a practical application.
Applicant third argues that claim 1 covers a particular solution to a problem in a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. The Examiner respectfully disagrees. Applicant purports that the claimed limitations do not recite “use a computer to determine general route costs” or “efficiently compute general route costs”; while this language is not recited verbatim, claim 1 contains limitations claimed at a similarly low level of specificity: “selecting, by the batch routing system and based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request”, “determining, by the first route worker, a first set of general routes for the first autonomous vehicle”, “sending, by the batch routing system, a first general route cost reply to the first autonomous vehicle”. The above-recited limitations are directed towards the batch routing system, a broadly-claimed computing system. Therefore, claim 1 does not cover a particular solution to a problem in a particular way to achieve a desired outcome, and merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2016.05(f)).
Applicant fourth argues that the improvements purportedly disclosed and recited by claim 1 is not provided by the judicial exception alone. The Examiner respectfully disagrees. Claim 1 does not contain any limitations claimed at a level of specificity which would indicate activities performed by a computing device which are not capable of being performed mentally or with the assistance of pen and paper. Further, the purported improvement is not incorporated into the claim limitations, as discussed above.
Accordingly, the 35 USC 101 rejection of claims 1-20 is upheld.
Applicant’s arguments, see Pgs. 13-16, filed 02/18/2022, with respect to the 35 USC 103 rejections have been fully considered but are not persuasive.
Applicant argues that the cited references fail to teach or suggest “a first set of general routes for the first autonomous vehicle, the first set of general routes comprising a first general route from the first local route endpoint to a first trip endpoint and a second general route from the second local route endpoint to the first trip endpoint” and specifically argues that Tamai fails to show “any arrangement that generates more than one route to the same trip endpoint, let alone “a first general route from the first local route endpoint to a first trip endpoint and a second general route from the second local route endpoint to the first trip endpoint,” as recited by claim 1”. The Examiner respectfully disagrees, and refers to Col. 13 lines 7-24 of Tamai. The first set of general routes for the vehicle corresponds to “the intermediate route” and “the next intermediate route” intended to reach the desired destination. Further, Tamai stipulates that   “The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination.” Still further, Tamai notes that “If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..." Thus, it is possible to determine a first general route from the first local route endpoint (i.e., the first intermediate destination) to a first trip endpoint (i.e., the desired destination) and a second general route from the second local route endpoint (i.e., the alternative intermediate destination) to the first trip endpoint (i.e., the desired destination). The Examiner notes that the “intelligent guess of the actual cost” of Tamai does not correspond to “a first general route form the first local route endpoint to a first trip endpoint” as implied by Applicant’s arguments on Pg. 16, nor does such a mapping appear in the Non-Final Rejection dated 10/18/2021.
The Examiner notes that limitations directed towards “selecting, by the batch routing system and based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request, the first route worker executing at the batch routing system” were not present in a previously-examined claim set and therefore necessitate further search and consideration.
Accordingly, the 35 USC 103 rejection is withdrawn. However, upon further search and consideration, a new rejection is made in view of Tamai, Zhu, and Sujan.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are directed to making determinations of routes and cost associated with routes for vehicles. Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgement, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-8 recite a method with at least one step. Claims 9-16 recite an apparatus with at least one processor and a non-transitory machine-readable medium. Claims 17-20 recite a computer-readable storage medium that is defined by the claim as non-transitory. Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture).
Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth the abstract idea of route and cost determination in the following limitations:
receiving… a first general route cost request…
the first general route cost request describing a first trip endpoint and a first set of local route endpoints comprising a first local route endpoint and a second local route endpoint;
selecting, … based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request,
determining … a first set of general routes for the first autonomous vehicle,
the first set of general routes comprising a first general route from the first local route endpoint to a first trip endpoint and a second general route from the second local route endpoint to the first trip endpoint;
and sending… a first general route cost reply…
the first general route cost reply indicating a first set of costs associated with the first set of general routes,
the first set of costs comprising a first general cost for the first general route and a second general cost for the second general route.
The above-recited limitations establish the performance of a decision-making process (i.e., determining). In particular, the limitations “determining, by the first route worker, a first set of general routes” and “the first general route cost reply indicating a first set of costs associated with the first set of general routes” amount to a decision-making process which is capable of being performed mentally or with the assistance of pen and paper. Further, the limitations “receiving, by a batch routing system a first general route cost request” and “sending, by the batch routing system, a first general route cost reply” merely amount to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)).
Claim 1 does recite additional elements:
…a batch routing system…
…a first autonomous vehicle
…a first route worker…
These additional elements merely amount to linking the use of the judicial exception to a particular technological environment and appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(f)).
Accordingly, the examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(f)). Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Independent claims 9 and 17 are parallel in scope to claim 1 and are ineligible for similar reasons. The Examiner notes that independent claim 9 includes limitations directed towards “at least one processor” and “a non-transitory machine-readable medium having instructions thereon”. However, such additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(f)).
Regarding claim 2, which sets forth:
the first general route cost request comprises an identifier of the first autonomous vehicle, 
the method further comprising: selecting a first route worker executing at the batch routing system using the identifier;
generating the first general route by the first route worker;
and generating the second general route by the first route worker.
Such a recitation merely embellishes the abstract idea of route and cost determination. In particular, the claim sets forth the additional limitations “selecting a first route worker”, “generating the first general route” and “generating the second general route”, all of which are readily performed mentally or with the assistance of pen and paper. Further, the limitation “the first general route cost request comprises an identifier of the first autonomous vehicle” merely provides detail regarding the nature of the mental determination. Further, “generating… by the first route worker” amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 10 and 18 are parallel in scope to claim 2 and are ineligible for similar reasons.
Regarding claim 3, which sets forth:
generating the first general route by the first route worker comprises applying a constrained routing graph generated using at least one routing graph modification associated with the first autonomous vehicle.
Such a recitation merely embellishes the abstract idea of route and cost determination. The claim sets forth the additional limitations of “applying a constrained routing graph generated using at least one routing graph modification associated with the first autonomous vehicle”, which is readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 11 and 19 are parallel in scope to claim 3 and are ineligible for similar reasons.
Regarding claim 4, which sets forth:
receiving, by the batch routing system, a first general route cost request from a second autonomous vehicle,
the first general route cost request from the second autonomous vehicle comprising an identifier of the second autonomous vehicle,
wherein the first autonomous vehicle is of a first type and the second autonomous vehicle is of a second type different than the first type;
selecting a second route worker executing at the batch routing system using the identifier of the second autonomous vehicle;
and generating a first general route cost for the second autonomous vehicle using the second route worker,
wherein the generating of the first general route cost for the second autonomous vehicle is based at least in part on at least one routing graph modification associated with the second type and not associated with the first type.
Such a recitation merely embellishes the abstract idea of route and cost determination. The above-recited limitations are readily performed mentally or with the assistance of pen and paper. Further, “generating… using the second route worker” amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 12 and 20 are parallel in scope to claim 4 and are ineligible for similar reasons.
Regarding claim 5, which sets forth:
generating the first general route comprises generating graph expansion data,
further comprising receiving, by the batch routing system, a second general route cost request from the first autonomous vehicle,
the second general route cost request describing a second set of local route endpoints;
selecting, by the batch routing system, the first route worker to generate general routes for the second general route cost request;
and generating, by the first route worker, a third general route from a third local route endpoint indicated by the second general route cost request to the first trip endpoint,
wherein the generating of the third general route is based at least in part on the graph expansion data.
Such a recitation merely embellishes the abstract idea of route and cost determination. The limitations “generating graph expansion data”, “describing a second set of local route endpoints”, and “selecting…” are readily performed mentally or with the assistance of pen and paper. Further, the limitation “receiving… a second general route cost request from the first autonomous vehicle” merely amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 13 is parallel in scope to claim 5 and is ineligible for similar reasons.
Regarding claim 6, which sets forth:
receiving a first general route cost request from a second autonomous vehicle,
the first general route cost request from the second autonomous vehicle describing a second trip endpoint;
determining that the second trip endpoint corresponds to a same graph element as the first trip endpoint;
and generating at least one general route responsive to the first general route cost request from the second autonomous vehicle using the first route worker.
Such a recitation merely embellishes the abstract idea of route and cost determination. The limitations “describing a second trip endpoint” and “determining that the second trip endpoint corresponds…” are readily performed mentally or with the assistance of pen and paper. Further, the limitation “receiving… a first general route cost request from a second autonomous vehicle” merely amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 14 is parallel in scope to claim 6 and is ineligible for similar reasons.
Regarding claim 7, which sets forth:
determining a metric describing route cost requests received by the batch routing system;
and initiating at least one route worker based at least in part on the metric.
Such a recitation merely embellishes the abstract idea of route and cost determination. The limitation “determining a metric describing route cost requests…” is readily performed mentally or with the assistance of pen and paper. Further, the limitation “initiating at least one route worker…” amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 15 is parallel in scope to claim 7 and is ineligible for similar reasons.
Regarding claim 8, which sets forth:
receiving, by the batch routing system, routing graph modification data describing a first routing graph modification;
and determining, by the batch routing system, that the first routing graph modification is for the first autonomous vehicle,
wherein the determining of the first set of general routes is based at least in part on the first routing graph modification.
Such a recitation merely embellishes the abstract idea of route and cost determination. The limitations “determining… that the first routing graph modification is for the first autonomous vehicle” and “the determining… is based at least in part on the first routing graph modification” are readily performed mentally or with the assistance of pen and paper. Further, the limitation “receiving… routing graph modification data…” merely amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claim 16 is parallel in scope to claim 8 and is ineligible for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai (US 5,938,720 A) in view of Zhu et al. (US 2019/0080266 A1), hereinafter Zhu, and in further view of Sujan et al. (US 2016/0075333 A1), hereinafter Sujan.

Regarding claim 1, Tamai teaches a method to route a vehicle, comprising:
receiving, by a batch routing system a first general route cost request from a first autonomous vehicle,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912)..."
the first general route cost request describing a first trip endpoint (“the destination”, Col. 13 lines 7-24) and a first set of local route endpoints (“at least one intermediate destination”, Col. 13 lines 7-24) comprising a first local route endpoint and a second local route endpoint;
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)..." Thus, if more than one intermediate destination is determined, the first set of local route endpoints would comprise the first and second determined intermediate destinations.
determining, by the first route worker, a first set of general routes for the first autonomous vehicle,
Tamai teaches "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..." Thus, the system will continue to generate the first set of general routes until the determination is made that the route to the final destination is complete.
the first set of general routes comprising a first general route from the first local route endpoint to a first trip endpoint and a second general route from the second local route endpoint to the first trip endpoint;
Tamai teaches "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
and sending, by the batch routing system, a first general route cost reply to the first autonomous vehicle,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
the first general route cost reply indicating a first set of costs associated with the first set of general routes,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
the first set of costs comprising a first general cost for the first general route and a second general cost for the second general route.
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
However, Tamai does not outright teach that the vehicle is an autonomous vehicle. Zhu teaches cost based path planning for autonomous driving vehicles, comprising:
…a first autonomous vehicle,
Zhu teaches ([0029]): "Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai to incorporate the teachings of Zhu to provide a routing system applied to autonomous vehicles. Tamai and Zhu are both directed towards vehicle path planning. As such, Zhu demonstrates that the control of autonomous vehicles using a routing system is well-known in the art. Zhu demonstrates ([0030]) that navigation assistance is usable in manual, semi-autonomous, and autonomous driving modes. One of ordinary skill in the art would be motivated to incorporate the teachings of Zhu, as doing so would provide the predictable result of applying the path planning of Tamai to autonomous vehicles as well as manually-driven vehicles.
However, neither Tamai nor Zhu outright teach selecting, by the batch routing system and based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request, the first route worker executing at the batch routing system. Sujan teaches systems and methods for route planning, comprising:
selecting, by the batch routing system and based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request, the first route worker executing at the batch routing system;
Sujan teaches ([0052]): “a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost function…” Sujan further teaches: [0035]): “It is contemplated that the vehicle model 232 may be updated at any point during the route. It is further contemplated that the vehicle model 232 updated during the route may be a limited form of the model, such as a vehicle model relative only to certain actuators or parameters and/or a vehicle model only responsive to significant disturbance or deviation from the current route.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai and Zhu to incorporate the teachings of Sujan to provide selecting, by the batch routing system and based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request, the first route worker executing at the batch routing system. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for optimization of routes for costs such as fuel cost, total trip cost, emission output cost, vehicle wear cost, consumer cost, ton-mile cost, vehicle maintenance cost, and/or a cargo cost, as recognized by Sujan ([0033]).

Regarding claim 2, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 1. However, Tamai does not outright teach an identifier of the first autonomous vehicle, selecting a first route worker executing at the batch routing system using the identifier, and generating the first and second general routes by the first route worker. Sujan further teaches:
the first general route cost request comprises an identifier of the first autonomous vehicle, 
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" Sujan further teaches ([0045]): "From operation 304, procedure 300 continues to operation 306 to perform a cost analysis. In certain embodiments, the cost analysis may be determined based on a cost strategy input by the user, information pertaining to each of the available routes, and the vehicle model determined at operation 304."
the method further comprising: selecting a first route worker executing at the batch routing system using the identifier;
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." Sujan further teaches ([0035]): “The simulation module 250 may be further structured to perform one or more simulations for each available route from the route information input 212 based on the vehicle model 232… in certain embodiments, the result of the one or more simulations may include a cost index function for each of the simulations…”
generating the first general route by the first route worker;
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." While Sujan does not outright teach a first and a second general route, the teachings of Sujan are readily modified such that recommended route references are generated for at least the first and second intermediate routes of Tamai.
and generating the second general route by the first route worker.
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." While Sujan does not outright teach a first and a second general route, the teachings of Sujan are readily modified such that recommended route references are generated for at least the first and second intermediate routes of Tamai.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide an identifier of the first autonomous vehicle, selecting a first route worker executing at the batch routing system using the identifier, and generating the first and second general routes by the first route worker. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.

Regarding claim 3, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 2. Tamai further teaches:
generating the first general route by the first route worker comprises applying a constrained routing graph generated using at least one routing graph modification associated with the first autonomous vehicle.
Tamai teaches (Col. 2 lines 20-39): "According to another embodiment, the route generation algorithm of the invention determines when to stop searching for route candidates. The algorithm searches a map database for a first number of iterations thereby generating a first route candidate. After generation of the first route candidate, searching of the map database is terminated after a second number of additional iterations which may or may not yield additional route candidates. A best route candidate is then selected as the route." Tamai further teaches (Col. 5 lines 39-63): "The map database stored in database medium 126 preferably comprises positional data such as, for example, latitude and longitude coordinates, to describe road intersections or nodes, road segments, landmarks and points of interest, and other geographical information..."

Regarding claim 5, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 2. Tamai further teaches:
generating the first general route comprises generating graph expansion data,
Tamai teaches (Col. 2 lines 20-39): "According to another embodiment, the route generation algorithm of the invention determines when to stop searching for route candidates. The algorithm searches a map database for a first number of iterations thereby generating a first route candidate. After generation of the first route candidate, searching of the map database is terminated after a second number of additional iterations which may or may not yield additional route candidates. A best route candidate is then selected as the route." Tamai further teaches (Col. 5 lines 39-63): "The map database stored in database medium 126 preferably comprises positional data such as, for example, latitude and longitude coordinates, to describe road intersections or nodes, road segments, landmarks and points of interest, and other geographical information..."
further comprising receiving, by the batch routing system, a second general route cost request from the first autonomous vehicle,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
the second general route cost request describing a second set of local route endpoints;
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
and generating, by the first route worker, a third general route from a third local route endpoint indicated by the second general route cost request to the first trip endpoint,
Tamai teaches (Col. 13 lines 7-24): "The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
wherein the generating of the third general route is based at least in part on the graph expansion data.
Tamai teaches (Col. 13 lines 7-24): "The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..." Tamai further teaches (Col. 2 lines 20-39): "According to another embodiment, the route generation algorithm of the invention determines when to stop searching for route candidates. The algorithm searches a map database for a first number of iterations thereby generating a first route candidate. After generation of the first route candidate, searching of the map database is terminated after a second number of additional iterations which may or may not yield additional route candidates. A best route candidate is then selected as the route."
However, neither Tamai nor Zhu outright teach selecting a first route worker to generate general routes for the second general route cost request. Sujan further teaches:
selecting, by the batch routing system, the first route worker to generate general routes for the second general route cost request;
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." Sujan further teaches ([0034]): "The cost analysis module 240 may be structured to receive and interpret the cost strategy input 220 to determine a cost index function."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide selecting a first route worker to generate general routes for the second general route cost request. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.

Regarding claim 7, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 1. However, neither Tamai nor Zhu outright teach determining a metric describing route cost requests received by the batch routing system, and initiating at least one route worker based at least in part on the metric. Sujan further teaches:
determining a metric describing route cost requests received by the batch routing system;
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" Sujan further teaches ([0045]): "From operation 304, procedure 300 continues to operation 306 to perform a cost analysis. In certain embodiments, the cost analysis may be determined based on a cost strategy input by the user, information pertaining to each of the available routes, and the vehicle model determined at operation 304."
and initiating at least one route worker based at least in part on the metric.
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." Sujan further teaches ([0035]): “The simulation module 250 may be further structured to perform one or more simulations for each available route from the route information input 212 based on the vehicle model 232… in certain embodiments, the result of the one or more simulations may include a cost index function for each of the simulations…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide determining a metric describing route cost requests received by the batch routing system, and initiating at least one route worker based at least in part on the metric. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.

Regarding claim 8, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 1. Tamai further teaches:
receiving, by the batch routing system, routing graph modification data describing a first routing graph modification;
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..." Tamai further teaches (Col. 5 lines 39-63): "The map database stored in database medium 126 preferably comprises positional data such as, for example, latitude and longitude coordinates, to describe road intersections or nodes, road segments, landmarks and points of interest, and other geographical information..." Thus, the system receives routing graph modification data indicating a selected intermediate destination. The Examiner has considered this to be routing graph modification data since the routes of Tamai are expressed as coordinates (i.e., graph points). Therefore, a selection for the lowest cost value is a modification of routing graph data by avoiding routes with higher costs.
and determining, by the batch routing system, that the first routing graph modification is for the first autonomous vehicle,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user…" While not outright stated, in order to communicate the next intermediate route to the user, it must be known which user (i.e., which vehicle) the message should be sent to.
wherein the determining of the first set of general routes is based at least in part on the first routing graph modification.
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..." Thus, the routes communicated to the user are selected based on the first routing graph modification of modifying for the lowest cost value.

Regarding claim 9, Tamai teaches a batch routing system for routing vehicles, comprising:
at least one processor;
Tamai teaches (Col. 5 lines 9-39): "FIG. 1 is a block diagram of a specific embodiment of a vehicle navigation system 100 for use with the present invention… Data from sensor/GPS interface 122 is transmitted to CPU 124, which performs calibration, signal processing, dead-reckoning, vehicle positioning, and route guidance functions..."
and a non-transitory machine-readable medium having instructions thereon that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
Tamai teaches (Col. 5 lines 9-39): "FIG. 1 is a block diagram of a specific embodiment of a vehicle navigation system 100 for use with the present invention… Data from sensor/GPS interface 122 is transmitted to CPU 124, which performs calibration, signal processing, dead-reckoning, vehicle positioning, and route guidance functions. A database containing map information may be stored in database medium 126, with software directing the operation of computing means 120 stored in main memory 128 for execution by CPU 124. Memory 128 may comprise read-only memory (ROM), or reprogramable non-volatile memory such as flash memory or SRAM..."
receiving a first general route cost request from a first autonomous vehicle,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912)..."
the first general route cost request describing a first trip endpoint (“the destination”, Col. 13 lines 7-24) and a first set of local route endpoints (“at least one intermediate destination”, Col. 13 lines 7-24) comprising a first local route endpoint and a second local route endpoint;
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)..." Thus, if more than one intermediate destination is determined, the first set of local route endpoints would comprise the first and second determined intermediate destinations.
determining, by the first route worker, a first set of general routes for the first autonomous vehicle,
Tamai teaches "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..." Thus, the system will continue to generate the first set of general routes until the determination is made that the route to the final destination is complete.
wherein the first set of general routes comprises a first general route from the first local route endpoint to a first trip endpoint and a second general route from the second local route endpoint to the first trip endpoint;
Tamai teaches "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
and sending a first general route cost reply to the first autonomous vehicle,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
the first general route cost reply indicating a first set of costs associated with the first set of general routes,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
wherein the first set of costs comprises a first general cost for the first general route and a second general cost for the second general route.
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
However, Tamai does not outright teach that the vehicle is an autonomous vehicle. Zhu teaches cost based path planning for autonomous driving vehicles, comprising:
…a first autonomous vehicle,
Zhu teaches ([0029]): "Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai to incorporate the teachings of Zhu to provide a routing system applied to autonomous vehicles. Tamai and Zhu are both directed towards vehicle path planning. As such, Zhu demonstrates that the control of autonomous vehicles using a routing system is well-known in the art. Zhu demonstrates ([0030]) that navigation assistance is usable in manual, semi-autonomous, and autonomous driving modes. One of ordinary skill in the art would be motivated to incorporate the teachings of Zhu, as doing so would provide the predictable result of applying the path planning of Tamai to autonomous vehicles as well as manually-driven vehicles.
However, neither Tamai nor Zhu outright teach selecting, by the batch routing system and based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request, the first route worker executing at the batch routing system. Sujan teaches systems and methods for route planning, comprising:
selecting, by the batch routing system and based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request, the first route worker executing at the batch routing system;
Sujan teaches ([0052]): “a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost function…” Sujan further teaches: [0035]): “It is contemplated that the vehicle model 232 may be updated at any point during the route. It is further contemplated that the vehicle model 232 updated during the route may be a limited form of the model, such as a vehicle model relative only to certain actuators or parameters and/or a vehicle model only responsive to significant disturbance or deviation from the current route.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai and Zhu to incorporate the teachings of Sujan to provide selecting, by the batch routing system and based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request, the first route worker executing at the batch routing system. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for optimization of routes for costs such as fuel cost, total trip cost, emission output cost, vehicle wear cost, consumer cost, ton-mile cost, vehicle maintenance cost, and/or a cargo cost, as recognized by Sujan ([0033]).

Regarding claim 10, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 9. However, neither Tamai nor Zhu outright teach an identifier of the first autonomous vehicle, selecting a first route worker executing at the batch routing system using the identifier, and generating the first and second general routes by the first route worker. Sujan further teaches:
the first general route cost request comprises an identifier of the first autonomous vehicle,
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" Sujan further teaches ([0045]): "From operation 304, procedure 300 continues to operation 306 to perform a cost analysis. In certain embodiments, the cost analysis may be determined based on a cost strategy input by the user, information pertaining to each of the available routes, and the vehicle model determined at operation 304."
the operations further comprising: selecting a first route worker executing at the batch routing system using the identifier;
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." Sujan further teaches ([0035]): “The simulation module 250 may be further structured to perform one or more simulations for each available route from the route information input 212 based on the vehicle model 232… in certain embodiments, the result of the one or more simulations may include a cost index function for each of the simulations…”
generating the first general route by the first route worker;
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." While Sujan does not outright teach a first and a second general route, the teachings of Sujan are readily modified such that recommended route references are generated for at least the first and second intermediate routes of Tamai.
and generating the second general route by the first route worker.
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." While Sujan does not outright teach a first and a second general route, the teachings of Sujan are readily modified such that recommended route references are generated for at least the first and second intermediate routes of Tamai.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide an identifier of the first autonomous vehicle, selecting a first route worker executing at the batch routing system using the identifier, and generating the first and second general routes by the first route worker. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.

Regarding claim 11, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 10. Tamai further teaches:
generating the first general route by the first route worker comprises applying a constrained routing graph generated using at least one routing graph modification associated with the first autonomous vehicle.
Tamai teaches (Col. 2 lines 20-39): "According to another embodiment, the route generation algorithm of the invention determines when to stop searching for route candidates. The algorithm searches a map database for a first number of iterations thereby generating a first route candidate. After generation of the first route candidate, searching of the map database is terminated after a second number of additional iterations which may or may not yield additional route candidates. A best route candidate is then selected as the route." Tamai further teaches (Col. 5 lines 39-63): "The map database stored in database medium 126 preferably comprises positional data such as, for example, latitude and longitude coordinates, to describe road intersections or nodes, road segments, landmarks and points of interest, and other geographical information..."

Regarding claim 13, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 10. Tamai further teaches:
generating the first general route comprises generating graph expansion data,
Tamai teaches (Col. 2 lines 20-39): "According to another embodiment, the route generation algorithm of the invention determines when to stop searching for route candidates. The algorithm searches a map database for a first number of iterations thereby generating a first route candidate. After generation of the first route candidate, searching of the map database is terminated after a second number of additional iterations which may or may not yield additional route candidates. A best route candidate is then selected as the route." Tamai further teaches (Col. 5 lines 39-63): "The map database stored in database medium 126 preferably comprises positional data such as, for example, latitude and longitude coordinates, to describe road intersections or nodes, road segments, landmarks and points of interest, and other geographical information..."
the operations further comprising receiving a second general route cost request from the first autonomous vehicle,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
the second general route cost request describing a second set of local route endpoints;
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
and generating, by the first route worker, a third general route from a third local route endpoint indicated by the second general route cost request to the first trip endpoint,
Tamai teaches (Col. 13 lines 7-24): "The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
wherein the generating of the third general route is based at least in part on the graph expansion data.
Tamai teaches (Col. 13 lines 7-24): "The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..." Tamai further teaches (Col. 2 lines 20-39): "According to another embodiment, the route generation algorithm of the invention determines when to stop searching for route candidates. The algorithm searches a map database for a first number of iterations thereby generating a first route candidate. After generation of the first route candidate, searching of the map database is terminated after a second number of additional iterations which may or may not yield additional route candidates. A best route candidate is then selected as the route."
However, neither Tamai nor Zhu outright teach selecting a first route worker to generate general routes for the second general route cost request. Sujan further teaches:
selecting the first route worker to generate general routes for the second general route cost request;
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." Sujan further teaches ([0034]): "The cost analysis module 240 may be structured to receive and interpret the cost strategy input 220 to determine a cost index function."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide selecting a first route worker to generate general routes for the second general route cost request. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.

Regarding claim 15, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 13. However, neither Tamai nor Zhu outright teach determining a metric describing route cost requests received by the batch routing system, and initiating at least one route worker based at least in part on the metric. Sujan further teaches:
determining a metric describing route cost requests received by the batch routing system;
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" Sujan further teaches ([0045]): "From operation 304, procedure 300 continues to operation 306 to perform a cost analysis. In certain embodiments, the cost analysis may be determined based on a cost strategy input by the user, information pertaining to each of the available routes, and the vehicle model determined at operation 304."
and initiating at least one route worker based at least in part on the metric.
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." Sujan further teaches ([0035]): “The simulation module 250 may be further structured to perform one or more simulations for each available route from the route information input 212 based on the vehicle model 232… in certain embodiments, the result of the one or more simulations may include a cost index function for each of the simulations…”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide determining a metric describing route cost requests received by the batch routing system, and initiating at least one route worker based at least in part on the metric. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.

Regarding claim 16, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 9. Tamai further teaches:
receiving routing graph modification data describing a first routing graph modification;
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..." Tamai further teaches (Col. 5 lines 39-63): "The map database stored in database medium 126 preferably comprises positional data such as, for example, latitude and longitude coordinates, to describe road intersections or nodes, road segments, landmarks and points of interest, and other geographical information..." Thus, the system receives routing graph modification data indicating a selected intermediate destination. The Examiner has considered this to be routing graph modification data since the routes of Tamai are expressed as coordinates (i.e., graph points). Therefore, a selection for the lowest cost value is a modification of routing graph data by avoiding routes with higher costs.
and determining that the first routing graph modification is for the first autonomous vehicle,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user…" While not outright stated, in order to communicate the next intermediate route to the user, it must be known which user (i.e., which vehicle) the message should be sent to.
wherein the determining of the first set of general routes is based at least in part on the first routing graph modification.
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..." Thus, the routes communicated to the user are selected based on the first routing graph modification of modifying for the lowest cost value.

Regarding claim 17, Tamai teaches a non-transitory machine-readable medium (“main memory 128”, Col. 5 lines 9-39) having instructions thereon that, when executed by at least one processor (“CPU 124”, Col. 5 lines 9-39), cause the at least one processor to perform operations, comprising:
receiving a first general route cost request from a first autonomous vehicle,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912)..."
the first general route cost request describing a first trip endpoint (“the destination”, Col. 13 lines 7-24) and a first set of local route endpoints  (“at least one intermediate destination”, Col. 13 lines 7-24) comprising a first local route endpoint and a second local route endpoint;
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)..." Thus, if more than one intermediate destination is determined, the first set of local route endpoints would comprise the first and second determined intermediate destinations.
determining, by the first route worker, a first set of general routes for the first autonomous vehicle,
Tamai teaches "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..." Thus, the system will continue to generate the first set of general routes until the determination is made that the route to the final destination is complete.
wherein the first set of general routes comprises a first general route from the first local route endpoint to a first trip endpoint and a second general route from the second local route endpoint to the first trip endpoint;
Tamai teaches "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
and sending a first general route cost reply to the first autonomous vehicle,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
the first general route cost reply indicating a first set of costs associated with the first set of general routes,
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
wherein the first set of costs comprises a first general cost for the first general route and a second general cost for the second general route.
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912). The system then continues to determine a route to the final destination from the intermediate destination (step 914)... If the determination of the route to the final destination is not yet complete (step 918), the system determines another group of intermediate destinations between the first intermediate destination and the final destination (step 920) and determines a cost values for each (step 922)... the system again selects the intermediate destination with the lowest cost value (step 926) and communicates the next intermediate route to the user..."
However, Tamai does not outright teach that the vehicle is an autonomous vehicle. Zhu teaches cost based path planning for autonomous driving vehicles, comprising:
…a first autonomous vehicle,
Zhu teaches ([0029]): "Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai to incorporate the teachings of Zhu to provide a routing system applied to autonomous vehicles. Tamai and Zhu are both directed towards vehicle path planning. As such, Zhu demonstrates that the control of autonomous vehicles using a routing system is well-known in the art. Zhu demonstrates ([0030]) that navigation assistance is usable in manual, semi-autonomous, and autonomous driving modes. One of ordinary skill in the art would be motivated to incorporate the teachings of Zhu, as doing so would provide the predictable result of applying the path planning of Tamai to autonomous vehicles as well as manually-driven vehicles.
However, neither Tamai nor Zhu outright teach selecting, by the batch routing system and based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request, the first route worker executing at the batch routing system. Sujan teaches systems and methods for route planning, comprising:
selecting, based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request, the first route worker executing at the at least one processor;
Sujan teaches ([0052]): “a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost function…” Sujan further teaches: [0035]): “It is contemplated that the vehicle model 232 may be updated at any point during the route. It is further contemplated that the vehicle model 232 updated during the route may be a limited form of the model, such as a vehicle model relative only to certain actuators or parameters and/or a vehicle model only responsive to significant disturbance or deviation from the current route.” Sujan even further teaches ([0042]): "Certain operations illustrated may be implemented by a computer executing a computer program product on a non-transient computer readable storage medium, where the computer program product comprises instructions causing the computer to execute one or more of the operations..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai and Zhu to incorporate the teachings of Sujan to provide selecting, by the batch routing system and based at least in part on a location of the first autonomous vehicle, a first route worker for responding to the first general route cost request, the first route worker executing at the batch routing system. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for optimization of routes for costs such as fuel cost, total trip cost, emission output cost, vehicle wear cost, consumer cost, ton-mile cost, vehicle maintenance cost, and/or a cargo cost, as recognized by Sujan ([0033]).

Regarding claim 18, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 17. However, neither Tamai nor Zhu outright teach an identifier of the first autonomous vehicle, selecting a first route worker executing at the batch routing system using the identifier, and generating the first and second general routes by the first route worker. Sujan further teaches:
the first general route cost request comprises an identifier of the first autonomous vehicle,
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" Sujan further teaches ([0045]): "From operation 304, procedure 300 continues to operation 306 to perform a cost analysis. In certain embodiments, the cost analysis may be determined based on a cost strategy input by the user, information pertaining to each of the available routes, and the vehicle model determined at operation 304."
the operations further comprising: selecting a first route worker executing at the non-transitory machine-readable medium using the identifier;
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." Sujan further teaches ([0035]): “The simulation module 250 may be further structured to perform one or more simulations for each available route from the route information input 212 based on the vehicle model 232… in certain embodiments, the result of the one or more simulations may include a cost index function for each of the simulations…”
generating the first general route by the first route worker;
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." While Sujan does not outright teach a first and a second general route, the teachings of Sujan are readily modified such that recommended route references are generated for at least the first and second intermediate routes of Tamai.
and generating the second general route by the first route worker.
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." While Sujan does not outright teach a first and a second general route, the teachings of Sujan are readily modified such that recommended route references are generated for at least the first and second intermediate routes of Tamai.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide an identifier of the first autonomous vehicle, selecting a first route worker executing at the batch routing system using the identifier, and generating the first and second general routes by the first route worker. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.

Regarding claim 19, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 18. Tamai further teaches:
generating the first general route by the first route worker comprises applying a constrained routing graph generated using at least one routing graph modification associated with the first autonomous vehicle.
Tamai teaches (Col. 2 lines 20-39): "According to another embodiment, the route generation algorithm of the invention determines when to stop searching for route candidates. The algorithm searches a map database for a first number of iterations thereby generating a first route candidate. After generation of the first route candidate, searching of the map database is terminated after a second number of additional iterations which may or may not yield additional route candidates. A best route candidate is then selected as the route." Tamai further teaches (Col. 5 lines 39-63): "The map database stored in database medium 126 preferably comprises positional data such as, for example, latitude and longitude coordinates, to describe road intersections or nodes, road segments, landmarks and points of interest, and other geographical information..."

Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai, Zhu, and Sujan in view of Oh et al. (US 2018/0247537 A1), hereinafter Oh.

Regarding claim 4, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 2. Tamai further teaches:
receiving, by the batch routing system, a first general route cost request…
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912)..."
However, Tamai does not outright teach a routing system applied to autonomous vehicles. Zhu further teaches:
...from a second autonomous vehicle,
Zhu teaches ([0029]): "Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Zhu to provide a routing system applied to autonomous vehicles. Tamai, Zhu, and Sujan are each directed towards vehicle path planning. As such, Zhu demonstrates that the control of autonomous vehicles using a routing system is well-known in the art. Zhu demonstrates ([0030]) that navigation assistance is usable in manual, semi-autonomous, and autonomous driving modes. One of ordinary skill in the art would be motivated to incorporate the teachings of Zhu, as doing so would provide the predictable result of applying the path planning of Tamai to autonomous vehicles as well as manually-driven vehicles.
However, neither Tamai nor Zhu outright teach an identifier of the second autonomous vehicle, selecting a second route worker executing at the batch routing system using the identifier, and generating the first general route cost by the second route worker. Sujan further teaches:
the first general route cost request from the second autonomous vehicle comprising an identifier of the second autonomous vehicle,
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" Sujan further teaches ([0045]): "From operation 304, procedure 300 continues to operation 306 to perform a cost analysis. In certain embodiments, the cost analysis may be determined based on a cost strategy input by the user, information pertaining to each of the available routes, and the vehicle model determined at operation 304." Thus, modified Sujan would be capable of determining a vehicle model for a second autonomous vehicle.
wherein the first autonomous vehicle is of a first type and the second autonomous vehicle is of a second type different than the first type;
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" One of ordinary skill in the art would appreciate that two vehicles, even those of the same make and model, would possess different vehicle performance information, cargo load information, and/or vehicle system restraints, as no two vehicles are truly identical.
selecting a second route worker executing at the batch routing system using the identifier of the second autonomous vehicle;
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." Sujan further teaches ([0036]): "In certain embodiments, the recommended route reference 262 is determined by the route reference determination module based on the cost index function." Thus, modified Sujan would be capable of selecting a cost index function (i.e., a second route worker) which corresponds to the identifier of a second autonomous vehicle.
and generating a first general route cost for the second autonomous vehicle using the second route worker,
Sujan teaches ([0036]): "In certain embodiments, the recommended route reference 262 is determined by the route reference determination module based on the cost index function." ([0038]): "In certain embodiments, the recommended route reference 262 may include an overall maximum or minimum constraint (e.g., trip distance, fuel usage, etc.) and/or a local maximum or minimum constraint (e.g., distance between delivery drop-off locations, rest duration, etc.)." Here, the first general route cost is represented by the overall/local maximum/minimum constraint.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide an identifier of the second autonomous vehicle, selecting a second route worker executing at the batch routing system using the identifier, and generating the first general route cost by the second route worker. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.
However, neither Tamai, Zhu, nor Sujan outright teach basing the generation of the first general route cost at least in part on at least one routing graph modification associated with the second type and not associated with the first type. Oh teaches an apparatus and method for estimating a position of a vehicle, comprising:
wherein the generating of the first general route cost for the second autonomous vehicle is based at least in part on at least one routing graph modification associated with the second type and not associated with the first type.
Oh teaches ([0085]): "At this time, if the predicted traveling route has a high degree of matching with an expected traveling route on the map, as if it is R1, the controller 160 may assign a high traveling route weight to the corresponding vehicle. In contrast, when the predicted traveling route is a low degree of matching with the expected traveling route on the map, as if it is R2, the controller 160 may assign a relatively low traveling route weight to the corresponding vehicle. The predicted traveling route R2 may be acquired when no lane correction is performed because the other vehicle CV includes no lane recognition sensor. In the case of the other vehicle BV, because the other vehicle BV includes a lane recognition sensor, a predicted traveling route with respect to the other vehicle BV may be assigned a higher weight than the predicted traveling route with respect to the other vehicle CV."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to incorporate the teachings of Oh to provide basing the generation of the first general route cost at least in part on at least one routing graph modification associated with the second type and not associated with the first type. Like Tamai, Zhu, and Sujan, Oh is concerned with vehicle route planning. Incorporating the teachings of Oh beneficially provides a higher weight to routes which are associated with vehicles with certain configurations. In the case of Oh ([0085]), a higher weight is given to routes associated with vehicles with a lane recognition sensor, thereby indicating a high degree of matching an expected traveling route. While not outright stated, such an arrangement improves predicted routes though the indication of the higher weight, as the higher weight is indicative of a more closely-matched expected traveling route.

Regarding claim 12, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 10. Tamai further teaches:
receiving a first general route cost request…
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912)..."
However, Tamai does not outright teach a routing system applied to autonomous vehicles. Zhu further teaches:
...from a second autonomous vehicle,
Zhu teaches ([0029]): "Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Zhu to provide a routing system applied to autonomous vehicles. Tamai, Zhu, and Sujan are each directed towards vehicle path planning. As such, Zhu demonstrates that the control of autonomous vehicles using a routing system is well-known in the art. Zhu demonstrates ([0030]) that navigation assistance is usable in manual, semi-autonomous, and autonomous driving modes. One of ordinary skill in the art would be motivated to incorporate the teachings of Zhu, as doing so would provide the predictable result of applying the path planning of Tamai to autonomous vehicles as well as manually-driven vehicles.
However, neither Tamai nor Zhu outright teach an identifier of the second autonomous vehicle, selecting a second route worker executing at the batch routing system using the identifier, and generating the first general route cost by the second route worker. Sujan further teaches:
the first general route cost request from the second autonomous vehicle comprising an identifier of the second autonomous vehicle,
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" Sujan further teaches ([0045]): "From operation 304, procedure 300 continues to operation 306 to perform a cost analysis. In certain embodiments, the cost analysis may be determined based on a cost strategy input by the user, information pertaining to each of the available routes, and the vehicle model determined at operation 304." Thus, modified Sujan would be capable of determining a vehicle model for a second autonomous vehicle.
wherein the first autonomous vehicle is of a first type and the second autonomous vehicle is of a second type different than the first type;
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" One of ordinary skill in the art would appreciate that two vehicles, even those of the same make and model, would possess different vehicle performance information, cargo load information, and/or vehicle system restraints, as no two vehicles are truly identical.
selecting a second route worker executing at the batch routing system using the identifier of the second autonomous vehicle;
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." Sujan further teaches ([0036]): "In certain embodiments, the recommended route reference 262 is determined by the route reference determination module based on the cost index function." Thus, modified Sujan would be capable of selecting a cost index function (i.e., a second route worker) which corresponds to the identifier of a second autonomous vehicle.
and generating a first general route cost for the second autonomous vehicle using the second route worker,
Sujan teaches ([0036]): "In certain embodiments, the recommended route reference 262 is determined by the route reference determination module based on the cost index function." ([0038]): "In certain embodiments, the recommended route reference 262 may include an overall maximum or minimum constraint (e.g., trip distance, fuel usage, etc.) and/or a local maximum or minimum constraint (e.g., distance between delivery drop-off locations, rest duration, etc.)." Here, the first general route cost is represented by the overall/local maximum/minimum constraint.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide an identifier of the second autonomous vehicle, selecting a second route worker executing at the batch routing system using the identifier, and generating the first general route cost by the second route worker. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.
However, neither Tamai, Zhu, nor Sujan outright teach basing the generation of the first general route cost at least in part on at least one routing graph modification associated with the second type and not associated with the first type. Oh teaches an apparatus and method for estimating a position of a vehicle, comprising:
wherein the generating of the first general route cost for the second autonomous vehicle is based at least in part on at least one routing graph modification associated with the second type and not associated with the first type.
Oh teaches ([0085]): "At this time, if the predicted traveling route has a high degree of matching with an expected traveling route on the map, as if it is R1, the controller 160 may assign a high traveling route weight to the corresponding vehicle. In contrast, when the predicted traveling route is a low degree of matching with the expected traveling route on the map, as if it is R2, the controller 160 may assign a relatively low traveling route weight to the corresponding vehicle. The predicted traveling route R2 may be acquired when no lane correction is performed because the other vehicle CV includes no lane recognition sensor. In the case of the other vehicle BV, because the other vehicle BV includes a lane recognition sensor, a predicted traveling route with respect to the other vehicle BV may be assigned a higher weight than the predicted traveling route with respect to the other vehicle CV."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to incorporate the teachings of Oh to provide basing the generation of the first general route cost at least in part on at least one routing graph modification associated with the second type and not associated with the first type. Like Tamai, Zhu, and Sujan, Oh is concerned with vehicle route planning. Incorporating the teachings of Oh beneficially provides a higher weight to routes which are associated with vehicles with certain configurations. In the case of Oh ([0085]), a higher weight is given to routes associated with vehicles with a lane recognition sensor, thereby indicating a high degree of matching an expected traveling route. While not outright stated, such an arrangement improves predicted routes though the indication of the higher weight, as the higher weight is indicative of a more closely-matched expected traveling route.

Regarding claim 20, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 17. Tamai further teaches:
receiving a first general route cost request…
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912)..."
However, Tamai does not outright teach a routing system applied to autonomous vehicles. Zhu further teaches:
...from a second autonomous vehicle,
Zhu teaches ([0029]): "Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Zhu to provide a routing system applied to autonomous vehicles. Tamai, Zhu, and Sujan are each directed towards vehicle path planning. As such, Zhu demonstrates that the control of autonomous vehicles using a routing system is well-known in the art. Zhu demonstrates ([0030]) that navigation assistance is usable in manual, semi-autonomous, and autonomous driving modes. One of ordinary skill in the art would be motivated to incorporate the teachings of Zhu, as doing so would provide the predictable result of applying the path planning of Tamai to autonomous vehicles as well as manually-driven vehicles.
However, neither Tamai nor Zhu outright teach an identifier of the second autonomous vehicle, selecting a second route worker executing at the batch routing system using the identifier, and generating the first general route cost by the second route worker. Sujan further teaches:
the first general route cost request from the second autonomous vehicle comprising an identifier of the second autonomous vehicle,
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" Sujan further teaches ([0045]): "From operation 304, procedure 300 continues to operation 306 to perform a cost analysis. In certain embodiments, the cost analysis may be determined based on a cost strategy input by the user, information pertaining to each of the available routes, and the vehicle model determined at operation 304." Thus, modified Sujan would be capable of determining a vehicle model for a second autonomous vehicle.
wherein the first autonomous vehicle is of a first type and the second autonomous vehicle is of a second type different than the first type;
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" One of ordinary skill in the art would appreciate that two vehicles, even those of the same make and model, would possess different vehicle performance information, cargo load information, and/or vehicle system restraints, as no two vehicles are truly identical.
selecting a second route worker executing at the non-transitory machine- readable medium using the identifier of the second autonomous vehicle;
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." Sujan further teaches ([0036]): "In certain embodiments, the recommended route reference 262 is determined by the route reference determination module based on the cost index function." Thus, modified Sujan would be capable of selecting a cost index function (i.e., a second route worker) which corresponds to the identifier of a second autonomous vehicle.
and generating a first general route cost for the second autonomous vehicle using the second route worker,
Sujan teaches ([0036]): "In certain embodiments, the recommended route reference 262 is determined by the route reference determination module based on the cost index function." ([0038]): "In certain embodiments, the recommended route reference 262 may include an overall maximum or minimum constraint (e.g., trip distance, fuel usage, etc.) and/or a local maximum or minimum constraint (e.g., distance between delivery drop-off locations, rest duration, etc.)." Here, the first general route cost is represented by the overall/local maximum/minimum constraint.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide an identifier of the second autonomous vehicle, selecting a second route worker executing at the batch routing system using the identifier, and generating the first general route cost by the second route worker. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.
However, neither Tamai, Zhu, nor Sujan outright teach basing the generation of the first general route cost at least in part on at least one routing graph modification associated with the second type and not associated with the first type. Oh teaches an apparatus and method for estimating a position of a vehicle, comprising:
wherein the generating of the first general route cost for the second autonomous vehicle is based at least in part on at least one routing graph modification associated with the second type and not associated with the first type.
Oh teaches ([0085]): "At this time, if the predicted traveling route has a high degree of matching with an expected traveling route on the map, as if it is R1, the controller 160 may assign a high traveling route weight to the corresponding vehicle. In contrast, when the predicted traveling route is a low degree of matching with the expected traveling route on the map, as if it is R2, the controller 160 may assign a relatively low traveling route weight to the corresponding vehicle. The predicted traveling route R2 may be acquired when no lane correction is performed because the other vehicle CV includes no lane recognition sensor. In the case of the other vehicle BV, because the other vehicle BV includes a lane recognition sensor, a predicted traveling route with respect to the other vehicle BV may be assigned a higher weight than the predicted traveling route with respect to the other vehicle CV."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to incorporate the teachings of Oh to provide basing the generation of the first general route cost at least in part on at least one routing graph modification associated with the second type and not associated with the first type. Like Tamai, Zhu, and Sujan, Oh is concerned with vehicle route planning. Incorporating the teachings of Oh beneficially provides a higher weight to routes which are associated with vehicles with certain configurations. In the case of Oh ([0085]), a higher weight is given to routes associated with vehicles with a lane recognition sensor, thereby indicating a high degree of matching an expected traveling route. While not outright stated, such an arrangement improves predicted routes though the indication of the higher weight, as the higher weight is indicative of a more closely-matched expected traveling route.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai, Zhu, and Sujan in view of Ramalingam (US 2018/0275648 A1).

Regarding claim 6, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 5. Tamai further teaches:
receiving a first general route cost request…
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912)..."
However, Tamai does not outright teach a routing system applied to autonomous vehicles. Zhu further teaches:
...from a second autonomous vehicle,
Zhu teaches ([0029]): "Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Zhu to provide a routing system applied to autonomous vehicles. Tamai, Zhu, and Sujan are each directed towards vehicle path planning. As such, Zhu demonstrates that the control of autonomous vehicles using a routing system is well-known in the art. Zhu demonstrates ([0030]) that navigation assistance is usable in manual, semi-autonomous, and autonomous driving modes. One of ordinary skill in the art would be motivated to incorporate the teachings of Zhu, as doing so would provide the predictable result of applying the path planning of Tamai to autonomous vehicles as well as manually-driven vehicles.
However, neither Tamai nor Zhu outright teach a first general route cost from the second autonomous vehicle which describes a second trip endpoint, and generating at least one general route responsive to the first general route cost request from the second autonomous vehicle using the first route worker. Sujan further teaches:
the first general route cost request from the second autonomous vehicle describing a second trip endpoint;
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" Sujan further teaches ([0045]): "From operation 304, procedure 300 continues to operation 306 to perform a cost analysis. In certain embodiments, the cost analysis may be determined based on a cost strategy input by the user, information pertaining to each of the available routes, and the vehicle model determined at operation 304." Sujan even further teaches ([0001]): "The present application generally relates to route planning, and in particular relates to planning a route for delivering at least a portion of a cargo load to delivery locations."
and generating at least one general route responsive to the first general route cost request from the second autonomous vehicle using the first route worker.
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." While Sujan does not outright teach a first general route, the teachings of Sujan are readily modified such that recommended route references are generated for at least the first and second intermediate routes of Tamai.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide the first general route cost from the second autonomous vehicle which describes a second trip endpoint, and generating at least one general route responsive to the first general route cost request from the second autonomous vehicle using the first route worker. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.
However, neither Tamai, Zhu, nor Sujan outright teach determining that the second trip endpoint corresponds to a same graph element as the first trip endpoint. Ramalingam teaches a system and method for automatic passenger sharing among vehicles, comprising:
determining that the second trip endpoint corresponds to a same graph element as the first trip endpoint;
Ramalingam teaches ([0021]): "There is further shown a first user 128 associated with the first vehicle 102 that may be in motion along a first travel route 130... There is further shown a second user 142 associated with the second vehicle 106 that may be in motion along a second travel route 144." Ramalingam further teaches ([0067]): "In the exemplary scenario 100C, the ECU 134 may determine that the destination location 130D of the first travel route 130 is same as that of the destination location 144D of the second travel route 144. Further, the intermediate transit locations 130B and 130C of the first travel route 130 coincide (or may be the same) with the intermediate transit locations 144B and 144C of the second travel route 144."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to incorporate the teachings of Ramalingam to provide determining that the second trip endpoint corresponds to a same graph element as the first trip endpoint. Tamai already considers route candidates by analyzing a map database; thus, one of ordinary skill in the art would be motivated to modify the teachings of Ramalingam such that the travel route destination location comparison is performed on the travel routes of Tamai. This would provide the predictable result of determining whether or not the destination locations of the first and second trip endpoints correspond.

Regarding claim 14, Tamai, Zhu, and Sujan teach the aforementioned limitations of claim 13. Tamai further teaches:
receiving a first general route cost request…
Tamai teaches (Col. 13 lines 7-24): "FIG. 9 is a flowchart 900 which describes the operation of a specific embodiment of the invention. Initially, the system receives a destination input by a user for the purpose of generating a route to the destination (step 902). The system then begins to determine the route from the vehicle's current position to the desired destination while simultaneously determining at least one intermediate destination (step 904). The system determines a cost value for each intermediate destination (step 906)... the system selects the intermediate destination having the lowest cost value as the best intermediate destination (step 910) and communicates the intermediate route to the user (step 912)..."
However, Tamai does not outright teach a routing system applied to autonomous vehicles. Zhu further teaches:
...from a second autonomous vehicle,
Zhu teaches ([0029]): "Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Zhu to provide a routing system applied to autonomous vehicles. Tamai, Zhu, and Sujan are each directed towards vehicle path planning. As such, Zhu demonstrates that the control of autonomous vehicles using a routing system is well-known in the art. Zhu demonstrates ([0030]) that navigation assistance is usable in manual, semi-autonomous, and autonomous driving modes. One of ordinary skill in the art would be motivated to incorporate the teachings of Zhu, as doing so would provide the predictable result of applying the path planning of Tamai to autonomous vehicles as well as manually-driven vehicles.
However, neither Tamai nor Zhu outright teach a first general route cost from the second autonomous vehicle which describes a second trip endpoint, and generating at least one general route responsive to the first general route cost request from the second autonomous vehicle using the first route worker. Sujan further teaches:
the first general route cost request from the second autonomous vehicle describing a second trip endpoint;
Sujan teaches ([0044]): "Procedure 300 continues to operation 304 to determine a model of the vehicle. The model of the vehicle include vehicle performance information, cargo load information, and vehicle system constraints…" Sujan further teaches ([0045]): "From operation 304, procedure 300 continues to operation 306 to perform a cost analysis. In certain embodiments, the cost analysis may be determined based on a cost strategy input by the user, information pertaining to each of the available routes, and the vehicle model determined at operation 304." Sujan even further teaches ([0001]): "The present application generally relates to route planning, and in particular relates to planning a route for delivering at least a portion of a cargo load to delivery locations."
and generating at least one general route responsive to the first general route cost request from the second autonomous vehicle using the first route worker.
Sujan teaches ([0052]): "Yet another aspect of the present application includes a system... wherein the electronic controller includes: a vehicle modeling module structured to determine a model of the vehicle; a cost analysis module structured to determine a cost index function based on a cost strategy; and a route reference determination module structured to determine a recommended route reference based on the vehicle model, the cost index function..." While Sujan does not outright teach a first general route, the teachings of Sujan are readily modified such that recommended route references are generated for at least the first and second intermediate routes of Tamai.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to further incorporate the teachings of Sujan to provide the first general route cost from the second autonomous vehicle which describes a second trip endpoint, and generating at least one general route responsive to the first general route cost request from the second autonomous vehicle using the first route worker. Tamai, Zhu, and Sujan are each directed to similar pursuits in the field of vehicle route planning. Incorporating the teachings of Sujan would be beneficial, as doing so advantageously allows for the determination of route cost based in part on parameters of the vehicle (such as the model of the vehicle). Since different car models may have different performance specifications, determining cost in such a manner beneficially provides results which are more pertinent for a given vehicle.
However, neither Tamai, Zhu, nor Sujan outright teach determining that the second trip endpoint corresponds to a same graph element as the first trip endpoint. Ramalingam teaches a system and method for automatic passenger sharing among vehicles, comprising:
determining that the second trip endpoint and the first trip endpoint correspond to a common graph element;
Ramalingam teaches ([0021]): "There is further shown a first user 128 associated with the first vehicle 102 that may be in motion along a first travel route 130... There is further shown a second user 142 associated with the second vehicle 106 that may be in motion along a second travel route 144." Ramalingam further teaches ([0067]): "In the exemplary scenario 100C, the ECU 134 may determine that the destination location 130D of the first travel route 130 is same as that of the destination location 144D of the second travel route 144. Further, the intermediate transit locations 130B and 130C of the first travel route 130 coincide (or may be the same) with the intermediate transit locations 144B and 144C of the second travel route 144."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamai, Zhu, and Sujan to incorporate the teachings of Ramalingam to provide determining that the second trip endpoint corresponds to a same graph element as the first trip endpoint. Tamai already considers route candidates by analyzing a map database; thus, one of ordinary skill in the art would be motivated to modify the teachings of Ramalingam such that the travel route destination location comparison is performed on the travel routes of Tamai. This would provide the predictable result of determining whether or not the destination locations of the first and second trip endpoints correspond.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palanisamy et al. (US 2019/0286151 A1) teaches automated driving systems and control logic for cloud-based scenario planning of autonomous vehicles, including the calculation of a respective travel cost for each candidate in a trajectory plan candidates list. Meuleau (US 2015/0345966 A1) teaches autonomous vehicle lane routing and navigation, including the generation of multiple candidate routes and the identification of an optimal route having a minimal route cost.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662